Citation Nr: 1518342	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for substance abuse, to include as secondary to a mental condition.

2.  Entitlement to service connection for a mental condition, to include anxiety and depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1977 to March 1981 and from November 1982 to April 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Decatur, Georgia.

In March 2015, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record. 


FINDINGS OF FACT

1.  The Veteran's substance abuse was not proximately caused or aggravated by a service-connected disability.
 
2.  There has been no demonstration by competent medical evidence or competent and credible lay evidence that the Veteran's mental condition is related to service. 


CONCLUSIONS OF LAW

1.  Service connection for substance abuse is precluded by law.  38 U.S.C.A. 
§ 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(a), (d) (2014).


2.  The criteria for service connection for a mental condition, to include anxiety and depression, have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a September 2009 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of the claim.  The RO has obtained service treatment and VA treatment records.  In addition, the Veteran was afforded a VA examination in February 2012.  The Board finds that this examination is adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the Veteran is receiving Social Security Administration (SSA) benefits.  The Veteran's SSA records have not been associated with the file.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  However, at the March 2015 hearing, the Veteran testified that the he is receiving benefits due to his age, and not due to disability.  Thus, the Board finds that the Veteran's SSA records are not relevant and do not need to be obtained. 

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  


A. Substance Abuse 

The Veteran seeks service connection for substance abuse as secondary to his mental condition.  Service treatment records show no complaints or treatment for substance abuse. 

Post-service treatment records reveal diagnoses of cocaine, alcohol and cannabis dependence.  June 2010 buddy statements from M.B., M.C., and G.B., indicate that the Veteran has had substance abuse problems since service. 

The Veteran was afforded a VA examination in February 2012, where he reported that his alcohol abuse began prior to entering the military.  He also indicated that his alcohol use continued throughout service.  The diagnosis was alcohol dependence in partial remission.  The examiner found no clear evidence in the claims file linking the Veteran's polysubstance abuse to an in-service event, injury or disease. 

Based on the evidence, the Board finds that service connection is not warranted on a direct basis.  VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990. VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  Therefore, service connection for substance abuse as directly related to active duty service must be denied as a matter of law.  

Service connection is only possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310 ; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, the Veteran claims that his substance abuse is secondary to his mental condition.  However, as discussed below, the Veteran is not service connected for a mental condition.   Thus, service connection for substance abuse as secondary to a service-connected disability is not warranted.

The Board is sympathetic to the Veteran's assertions that his substance abuse should be service connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 .

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, service connection for alcohol abuse, to include as secondary to a mental condition must be denied.  See 38 U.S.C.A. § 5107(b).

B. Mental Disorder 

The Veteran seeks service connection for a mental disorder.  His service treatment records from August 1984 show a complaint of anxiety due to problems at home.  The physician advised the Veteran to decrease or stop smoking and decrease heavy coffee drinking.  Subsequent service treatment records are silent for any complaints of or treatment for any mental conditions. 

Post service treatment records from June to July 2009 show complaints of depression and anxiety.  The Veteran also submitted June 2010 buddy statements from M.B., M.C., and G.B., indicating that the Veteran suffers from depression, anxiety, and substance abuse problems. 

The Veteran was afforded a VA examination in February 2012.  The diagnosis was depressive disorder and alcohol dependence in partial remission.  The VA examiner found that the Veteran's mental condition is less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's in-service report of anxiety was attributed to problems at home and his current anxiety problems are related to unemployment, unstable housing, and financial stressors.  The examiner also noted that the Veteran's anxiety symptoms are not constant and his VA mental health records are silent for diagnosis of anxiety disorder.  Thus, the examiner found that the Veteran's symptoms do not meet the criteria for a diagnosis of anxiety disorder and that there is no correlation between his current anxiety symptoms and the anxiety he endured in service.    

With regard to the Veteran's depression, the VA examiner noted that the Veteran's service treatment records are silent for complaints or treatment for depression in service.  Although his VA medical records reveal complaints of depression, the examiner noted that many of his providers felt that his depression was induced by his abuse of alcohol and drugs.  The examiner acknowledged that alcohol abuse can contribute to symptoms of depression. 

Initially, the Board notes that the Veteran is not entitled to service connection on a secondary basis.  The February 2012 VA examiner linked that Veteran's depression to his alcohol abuse.  However, as stated above, the Veteran's alcohol abuse is not service connected.  Thus, secondary service connection is not warranted.  

Based on the evidence, the Board finds that the service connection is not warranted for a mental condition on a direct basis.  Although the Veteran's service treatment records show a complaint of anxiety, there is no evidence that the Veteran's current condition is related to his in-service anxiety.  The Veteran's treatment records show that his in-service anxiety was due to problems at home.  However, at the VA examination, the Veteran reported that his current anxiety problems are due to unemployment, unstable housing, and financial stressors.  Furthermore, the February 2012 VA examiner found that the Veteran's symptoms do not meet the criteria for a diagnosis of anxiety disorder and that there is no correlation between his current anxiety symptoms and the anxiety he endured in service.  With regard to depression, the examiner noted that the Veteran's service treatment records are silent for complaints or treatment for depression.  The examiner also attributed that Veteran's depression to his alcohol abuse.  

The only other evidence in favor of a link between the Veteran's service and his current condition is the Veteran's own assertions, which the Board has found to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences, it is beyond his competence to opine that his mental condition is related to his service.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran does not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In light of the above discussion, the Board finds that the claim of entitlement to service connection for a mental condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for substance abuse, to include as secondary to a mental condition is denied.

Entitlement to service connection for a mental condition, to include anxiety and depression, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


